Citation Nr: 0335458	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
March 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for asthma.

FINDINGS OF FACT

1.  In September 1958, the RO denied service connection for 
asthma, determining that this condition had existed prior to 
service and was not aggravated during the veteran's four 
months of service.  The RO properly notified the veteran of 
that decision in October 1958, and he did not appeal it.  

2.  Since the September 1958 rating action, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for asthma, which is neither cumulative 
nor redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim, has not been 
received.


CONCLUSIONS OF LAW

1.  The September 1958 RO decision denying service connection 
for asthma is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200 (2003); 38 U.S.C.A. § 3305 
(West 1952, Supp. 1957); Veterans Administration Regulation 
1008.  

2.  New and material evidence has not been received, and the 
claim for service connection for asthma may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
statute redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Kuzma v. Principi, No. 03-7032 (Fed. Cir. 
Aug. 25, 2003).  The final rules implementing the VCAA were 
published on August 29, 2001.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).  These regulations, likewise, 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001); see also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified, by means of the 
discussions in the March 2002 rating decision and September 
2002 statement of the case, of the criteria for establishing 
service connection, the pertinent law and regulations, and 
the reasons for the denial of his claim.  He has been 
informed, therefore, of what the evidence needs to show in 
order for his claim to be granted.  

The veteran was also notified of the implementing provisions 
of the VCAA in the September 2002 Statement of the Case and 
prior to that, the RO issued several duty to assist letters 
dated between November 2001 and February 2002, which informed 
him of who is responsible for producing evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran's service medical records and VA 
treatment records, as well as his specifically identified 
private treatment records, are of record as available, as set 
forth below.  There is no indication of any additional and 
available relevant records that the RO has failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  A medical examination is unnecessary in the present 
case, because the duty to provide a medical examination 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured.  As 
discussed below, new and material evidence has not been 
presented in this case.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  
The requirements of the VCAA have been met.  

The Board notes that, in a recent decision, the United States 
Court of Appeals for the Federal Circuit invalidated a 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  In the instant case, the veteran has had 
ample opportunity to present evidence in support of his 
claim, and has done so.  Moreover, in his most recent 
statement for the record, the November 2002 substantive 
appeal, he indicated that he did not have any new evidence to 
submit.

In view of the foregoing, the Board finds that the record is 
complete and that a remand for additional notification would 
serve no useful purpose and would serve only to delay a final 
decision in this matter.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  See also Kuzma v. Principi, supra.

II.  Factual Background

In July 1958, the veteran filed a service connection claim 
for asthma, indicating that this condition began in January 
1951.  

The service medical records reflect that the veteran's 
entrance examination, dated in October 1950, did not document 
asthma or any respiratory abnormalities.  In November 1950, 
the veteran complained of shortness of breath.  In early 
February 1951, he was seen due to symptoms of wheezing and a 
choking sensation.  An entry dated February 5, 1951, 
indicates that the veteran had a history of asthma since he 
was 6 months old, with attacks every 2-3 months.  It was 
noted that the asthma was treated by changes in climate, 
including moves to Colorado and West Virginia.  The entry 
also reported that since 1944 the veteran had attempted to 
enlist in the Army, Navy, and Merchant Marine 5 or 6 times, 
but had been repeatedly refused due to his asthma.  The entry 
indicated that he had been hospitalized once in 1944 for 
treatment of asthma.  The physician concluded that the 
history of asthma was recurrent and subject to further 
aggravation - not merely seasonal, but year-round and worse 
in August and September.  A diagnosis of perennial asthma, 
acute, mild, allergen undetermined, was made.  

The veteran was seen in mid-February 1951 for an asthma 
attack, at which time the treating physician noted that the 
veteran's asthma attacks occurred very frequently and were 
related to his activity, noting that the veteran was 
experiencing asthma attacks as often as every night, for 
which he sought treatment.  In February 1951, a Medical Board 
determined that the veteran's asthma had existed prior to 
service and had not been aggravated during his period of 
service; discharge was recommended.  The veteran was notified 
of the Medical Board's findings and, in February 1951, signed 
a request for honorable discharge due a pre-existing 
condition.  The March 1951 discharge examination showed a 
final diagnosis of perennial asthma, acute, mild, allergen 
undetermined.

A VA examination was conducted in September 1958.  The 
veteran reported that asthma was first detected when he was 6 
months old and had persisted throughout the years.  The 
veteran indicated that he had been turned down for military 
enlistment due to spots on his lungs, and indicated that 
during his period of service he had been hospitalized for 
treatment of asthma.  He complained of daily wheezing, 
coughing, shortness of breath, and tightening in the chest.  
It was noted that during the last winter, and the year before 
that, he had required hypodermic injection for his asthma.  
X-ray films of the chest revealed lesions on the lungs, but 
there was no evidence of active tuberculosis.  A diagnosis of 
a history of chronic bronchial asthma, allergen unknown, was 
made.

In a September 1958 rating decision, the RO denied service 
connection for asthma.  The RO reasoned that the evidence 
showed that asthma existed prior to service and was not 
aggravated therein.  The RO issued notice of that rating 
decision to the veteran in October 1958, and he did not 
appeal it. 

The veteran filed a second service connection/pension claim 
for asthma in March 1967.  However, the RO closed out the 
claim in June 1967 after the veteran failed to submit any 
evidence.  He filed a third service connection claim for 
asthma in September 1992.  In October 1992, the veteran was 
advised by the RO that he must submit new and material 
evidence to reopen the claim, as his attempt to reopen was 
the subject of a final denial in a rating action of October 
1958.  No further evidence was submitted, and the claim was 
not adjudicated. 

In May 2001, the veteran again filed a service connection 
claim for asthma and was advised of the evidence necessary to 
support the claim, in several letters from the RO issued 
between November 2001 and February 2002.  

In a November 2001 statement, the veteran indicated that he 
had received treatment from the VA Medical Center in Las 
Vegas, from a Dr. L., a private physician and from a private 
medical association.  A private medical record from Dr. L., 
submitted by the veteran, dated in January 1995, indicates 
that the veteran was treated for conditions including chronic 
obstructive pulmonary disease (COPD), diabetes mellitus, and 
arteriosclerotic heart disease.  There was no mention of 
asthma or of military service.

VA medical records from the VAMC in Clarksburg, West 
Virginia, dated from 1986 to 1999 were received in November 
2001.  The earliest documentation of asthma is shown in 
September 1989, at which time it was reported that the 
veteran had a history of bronchial asthma since childhood and 
that he had stopped working in 1970.  The most recent 
reference to asthma in those records is made in a September 
1999 entry, which notes the veteran's complaints of shortness 
of breath, all summer and his long history of asthma and 
COPD, assessed as COPD and asthma in exacerbation.  The 
records contain no mention of service in relation to any 
entries documenting complaints or treatment of asthma.  

Also received in November 2001 were records from the VAMC in 
Las Vegas, Nevada dated from 1998 to November 2001, which 
include a diagnosis of asthma made in July 2001.  Again these 
records contained no mention of service in relation to any 
entries documenting complaints or treatment of asthma.  

In February 2002, private medical records dated from 1998 to 
1999 were received from Allergy and Asthma Associates, which 
pertained to treatment for COPD.   

In a statement submitted by the veteran in April 2002, he 
asserted that, although he had asthma as a child, he outgrew 
it at age 7 and it did not recur until he arrived at Fort 
Sill.  

In May 2002, a response was received from the private medical 
source identified by the veteran in November 2001, indicating 
that they did not have any of the veteran's records.  In a 
subsequent statement made by the veteran in July 2002, he 
reiterated that he was asthma-free from 1933 until February 
1951, when he arrived at Fort Sill.

In a statement signed by the veteran in November 2002, he 
indicated that he had no further evidence to submit.  


III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  

For the purposes of 38 U.S.C.A. § 1110, every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim, received on or after August 
29, 2001.  The amendment is not applicable to the veteran's 
claim, as he filed his attempt to reopen in May 2001.  

IV.  Analysis

The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claim of 
entitlement to service connection for asthma, which has been 
previously denied in final, unappealed decisions.  Initially, 
inasmuch as this case involves the matter of aggravation, the 
Board points out that there has been a change in the 
interpretation of the law with respect to the adjudication of 
claims involving pre-existing conditions and the application 
of the presumption of soundness.  Essentially, the law as 
recently interpreted under Cotant v. Principi, 17 Vet. App. 
116 (2003) and VAOPGCPREC 3-2003 (July 16, 2003), mandates 
that, to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, the Department of Veterans Affairs (VA) 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  However, 
this change in interpretation of the law does not represent 
any change in the statutory provisions governing this claim, 
or negate the initial requirement that new and material 
evidence must be submitted to reopen the claim.  

As noted, in a September 1958 decision, the RO determined 
that service connection for asthma was not warranted, 
reasoning that this condition existed prior to service and 
was not aggravated by the veteran's approximately four months 
of service.  The veteran was notified of that decision in 
October 1958, and did not appeal.  The September 1958 rating 
action represents the most recent final decision regarding 
this claim.  See 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.1103.  The veteran's attempts to reopen the claim in March 
1967 and September 1992 did not result in re-adjudication of 
the claim, inasmuch as, at those times, the RO advised the 
veteran of the new-and-material-evidence requirement to 
reopen the claim, and he submitted no evidence at either 
time.  Accordingly, the Board must review the evidence 
submitted since the September 1958 decision in order to 
ascertain whether new and material evidence has been 
submitted.  

Essentially, the critical inquiry as to the claim is whether 
any evidence has been submitted bearing on the matter of 
whether the veteran's asthma, which existed prior to service, 
was aggravated therein.  There is no question that asthma 
existed prior to service, nor does the veteran contend 
otherwise.  The evidence establishes that the veteran had 
asthma as a child and that he was refused induction into 
service on several occasions from 1944 forward due to his 
asthma.  His primary contention is that his childhood asthma 
resolved at the age of 7 or 8, and did not resurface again 
until service, following which it has persisted to the 
present time. 

Since the September 1958 rating action, essentially the 
evidence which has been submitted consists of private and VA 
medical records dated from 1986 to 2002.  This evidence shows 
that post-service, since at least 1989, the veteran has been 
suffering from and treated for asthma.  However, none of the 
evidence which has been added to the record since 1958 makes 
any reference to service or in any way establishes (or even 
suggests) that asthma which was present prior to the 
veteran's service was aggravated (i.e., became permanently 
worse) during his 4-month period of service.  The evidence 
strictly pertains to the veteran's post-service asthmatic 
condition as it has existed more than 30 years following 
service, until the present time.  Accordingly, this is 
evidence which, although new, is not material.  The Court has 
held that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus (aggravation, in this case), 
does not constitute new and material evidence.  See Cornele 
v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. 
App. 277, 280 (1994).  The new evidence, which pertains only 
to continued asthma complaints and treatment, is therefore 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

Since the September 1958 rating action, the veteran has also 
submitted his own statements to the effect that his asthma, 
which began during his childhood, resolved by the age of 7 or 
8, and did not again reappear until service.  To the extent 
that the veteran continues to contend that his asthma was 
aggravated during service, this is essentially repetitive of 
statements he previously made.  As such, these statements are 
not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, the evidence on file contains no medical evidence 
or opinion which supports the veteran's contentions, 
especially in light of the fact that the veteran was denied 
induction into service due to his asthma on so many occasion 
between 1944 and his ultimate acceptance in November 1950, 
which proved to be in error.  Laypersons are not considered 
competent to offer medical opinions, and testimony, or in 
this case statements, to that effect do not provide a basis 
upon which to reopen a claim for service connection.  See 
Moray v. Brown, 5 Vet. App. 211 (1993).

No clinical evidence, either VA or non-VA, has established or 
even suggested that the currently manifested and claimed 
asthma whish existed prior to service was permanently 
aggravated during service.  The Court of Appeals for Veterans 
Claims has consistently stated that "temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, not just the 
symptoms, has worsened."  See Maxson v. West, 12 Vet. App. 
453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

In conclusion, the evidence submitted for the record since 
September 1958 fails to constitute evidence bearing directly 
and substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  In this case, upon consideration of the 
totality of the evidence both of record prior to and 
following the RO's September 1958 decision, the Board 
concludes that new and material evidence has not been 
submitted.  The claim may therefore not be reopened.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for asthma is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



